Appellees file an application for leave to file a motion for rehearing of the judgment in favor of appellants Smith and Dorsey. Our opinion and judgment, reversing and rendering the judgment of the lower court, were filed and entered of record on the 12th day of May, A.D. 1921. The 15 days thereafter within which motions for rehearing are permitted to be filed expired on the 27th day of May, 1921. No motion for rehearing was presented for filing in this case in said period. On June 6, 1921, appellees filed their application to be permitted to file a motion for rehearing in said cause beyond the time allowed by statute.
The reasons given for the failure to file the motion for a rehearing within the time prescribed by statute furnished no excuse for this failure, and the excuses presented are insufficient to relieve the appellees of the operation of the statute.
Motion for leave to file motion for a rehearing is overrruled. Sams v. Creager, 85 Tex. 497, 22 S.W. 399; Anderson v. First Nat. Bank, 191 S.W. 842 (12).